DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chakra et al (US 2015/0163285 A1) in view of Ibrahim Rana et al (US 2018/0248768 A1) in view of Trenka  (US 2016/0352859 A1). Hereinafter referred as Chakra, Rana and Trenka.
Regarding claims 1, 8 and 15, Chakra teaches a method and system for connection management, comprising: receiving, by a proxy ([proxy is defined in the specification as a connector which may be deployed at various locations (paragraph (0003)] cloud service from a management service (hybrid cloud workload selector (300) in figure 3), an array comprising performance scores for each combination of an application server of one or more application servers and a proxy device of one or more proxy devices (if any of the public cloud-based environments were identified as being acceptable, then decision branches to the “yes” branch whereupon the public cloud-based environment that has the highest (best) provisioning score (e.g. lowest provisioning delay, etc) is selected. On the other hand, if none of the public cloud-based environments were found to be acceptable, then decision branches to the “no” branch whereupon the private cloud-based environment that has the highest (best) provisioning score (e.g. lowest provisioning delay, etc.) is selected (page 4 paragraph (0036))), data measured by each proxy device of the one or more proxy devices for each application server of the one or more application servers (page 4 paragraph (0037)); receiving, by the proxy cloud service, a connection request from a client device directed to a first application server of the one or more application servers (page 4 paragraph (0031)-(0032)); selecting, by the proxy cloud service from the array, a proxy device of the one (a decision is made by the process as to whether any of the cloud-based environments were found to be acceptable candidates for deployment of the workload. If one or more of the cloud-based environment was found to be acceptable, then decision branches to the “yes” branch whereupon, at predefined process, the process selects one of the cloud-based environments from the list of cloud-based environments included in the memory area (page 4 paragraph (0034))); and steering, by the proxy cloud service, the connection request to the selected proxy device (page 3 paragraph (0028)).
However, Chakra is silent in teaching an array generated from performance telemetry data measured by each proxy device. Rana teaches on (page 7 paragraph (0054)) example 1 includes a cloud orchestration system for identifying mutual influence between cloud network entities, the system comprising: a landscaping system for building an interaction topology of interactions between the cloud network entities; a telemetry system for measuring time series metrics associated with the cloud network entities. 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Chakra’s reference to include the teachings of Rana for an array generated from performance telemetry data measured by each proxy device before the effective filing date of the claimed invention. A useful combination is found on Rana (page 1 paragraph (0016)) disclosed herein are mechanisms to determine interaction factors (IFs) between 
However, Chakra and Rana are silent in teaching a plurality of application/proxy servers. Trenka teaches on (page 2 paragraph (0031)) there is an application server, a database server, a plurality of proxy servers included but not limited to a first proxy server, a second proxy server, and a third proxy server. 
 Therefore, it would be reasonable to one of ordinary skill in the art to combine Chakra’s and Rana’s reference to include the teachings of Trenka for a plurality of application/proxy servers before the effective filing date of the claimed invention. A useful combination is found on Trenka (page 1 paragraph (0004)) at least one embodiment of the invention relates to a system and process for dynamically updating a web page. This can occur by automatically modifying data over a computer network comprising a first application server, a database server, at least one proxy server, at least one computer network coupling the first application server, the database server, and the at least one proxy server together.

Regarding claims 2, 9 and 16, Chakra, Rana and Trenka teach the method and system of claims 1, 8 and 15. Rana teaches the performance telemetry data comprises latency between each proxy device (page 2 paragraph (0020))and each of the plurality of application servers (page 2 paragraph (0031)). 

Claims 3-4, 6-7, 10-11, 13-14, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chakra et al (US 2015/0163285 A1) in view of Ibrahim Rana et al (US 2018/0248768 A1) in view of Trenka  (US 2016/0352859 A1) in view of Singh et al (US 2020/0128446 A1) in view of Bridges et al (US 2018/0287931 A1). Hereinafter referred as Chakra, Rana, Trenka Singh and Bridges.
Regarding claims 3 and 10, Chakra, Rana and Trenka teach the method and system of claims 2 and 9. However, Chakra, Rana and Trenka are silent in teaching at least a portion of the performance telemetry data is measured according to a round trip time of a request. Singh teaches on (page 2 paragraph (0021)) the telemetry data can include key performance indicators (KPIs) such as round-trip time for data packets, latency, and other indicators that can be used to determine throughput. 
Therefore, it would be reasonable to one of ordinary skill in the art to combine Chakra’s, Rana’s and Trenka’s references to include the teachings of Singh for at least a portion of the performance telemetry data is measured according to a round trip time of a request before the effective filing date of the claimed invention. A useful combination is found on Singh (page 1 paragraph (0005)) examples described herein include systems and methods for poor wireless coverage detection and root cause analysis (RCA) in a telco network. A network analysis platform can detect a session suffering from poor wireless coverage at a network cell, such as a base station, and display a related alert on a graphical user interface (GUI).
However, Chakra, Rana, Trenka and Singh are silent in teaching responding of a synthetic transaction communicated between a proxy device and an application (page 7 paragraph (0098)) the synthetic transaction represents a test procedure that is performed to determine quality-related attributes of a candidate path. The synthetic transaction, for example, is performed by the performance module that resides on the client device, the intermediate node, and/or the endpoint device.
Therefore, it would be reasonable to one of ordinary skill in the art to combine Chakra’s, Rana’s, Trenka’s and Singh’s references to include the teachings of Bridges for responding of a synthetic transaction communicated between a proxy device and an application server before the effective filing date of the claimed invention. A useful combination is found on Bridges (page 1 paragraph (0004)) according to various implementations, a cloud-based connectivity service maintains network path information that identifies routing paths for routing communication sessions across different networks.

Regarding claims 4 and 11, Chakra, Rana, Trenka Singh and Bridges teach the method and system of claims 2 and 9. Singh teaches at least a portion of the performance telemetry data is measured according to a round trip time of a request (page 2 paragraph (0021)) and response of an existing communication session between a client device and an application server traversing a proxy device (page 2 paragraphs (0022)-(0023)). 
(page 3 paragraph (0038)).  
Regarding claims 7 and 14, Chakra, Rana, Trenka Singh and Bridges teach the method and system of claims 1 and 8. Bridges teaches steering the connection request further comprises transmitting a redirection command to the client device (page 5 paragraph (0074)). 
Regarding claim 17, Chakra, Rana, Trenka, Singh and Bridges teach the method of claim 16. Singh teaches the latency is measured (page 2 paragraph (0021)). Bridges teaches measuring via synthetic transactions transmitted by the corresponding proxy device (page 7 paragraph (0098)) to each of the plurality of application servers (page 2 paragraph (0031)). 
Regarding claim 18, Chakra, Rana, Trenka, Singh and Bridges teach the method of claim 16. Singh teaches latency is measured (page 2 paragraph (00221)). Singh further teaches measuring via monitoring of requests and responses of an existing connection between the proxy device (page 1 paragraph (0008)) and each of the plurality of application servers (page 2 paragraph (0031)). 
Regarding claim 20, Chakra, Rana, Trenka, Singh and Bridges teach the method of claim 15. Chakra teaches a plurality of proxy devices and a plurality of application servers are deployed at a first data center (page 4 paragraph (0036)). 

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chakra et al (US 2015/0163285 A1) in view of Ibrahim Rana et al (US 2018/0248768 A1) in view of Trenka  (US 2016/0352859 A1) in view of Schwan et al (US 2013/0262698 A1). Hereinafter referred as Chakra, Rana, Trenka and Schwan.
Regarding claims 5, 12 and 19, Chakra, Rana and Trenka teach the method and system of claims 2, 9 and 16. However, Chakra, Rana and Trenka are silent in teaching the performance scores are inversely proportional to the performance telemetry. Schwan teaches on (page 3 paragraph (0044)) the method for service named routing the first router and/or the second router, preferably by means of a control unit, stores rating data associated with result of the calculation of the service performance data calculation in its service performance table being inversely proportional to the load data or load of the server and preferably being inversely proportional to the delay time data or delay time and/or proportional to bandwidth data or bandwidth associated with the at least one service.
Therefore, it would be reasonable to one of ordinary skill in the art to combine Chakra’s, Rana’s and Trenka’s references to include the teachings of Schwan for performing scores are inversely proportional to the performance telemetry before the effective filing date of the claimed invention. A useful combination is found on Schwan (page 1 paragraph (0001)) the present invention relates to a method and a router for service named routing in a packet based communication network. The communication . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN S ANDRAMUNO whose telephone number is (571)270-3004. The examiner can normally be reached Mon - Fri, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANKLIN S ANDRAMUNO/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424